
	
		II
		110th CONGRESS
		1st Session
		S. 1799
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2007
			Mrs. Lincoln introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to apply rate
		  parity to the excise tax on small cigars and small cigarettes, and for other
		  purposes.
	
	
		1.Rate parity for small cigars
			 and small cigarettes
			(a)In
			 generalSection 5701(a)(1) of the Internal Revenue Code of 1986
			 is amended by striking $1.828 cents per thousand and all that
			 follows and inserting $19.50 per thousand,.
			(b)Floor stocks
			 taxes
				(1)Imposition of
			 taxOn small cigars (within the meaning of section 5701(a)(1) of
			 the Internal Revenue Code of 1986) manufactured in or imported into the United
			 States which are removed before the date of the enactment of this Act and held
			 on such date for sale by any person, there is hereby imposed a tax in an amount
			 equal to the excess of—
					(A)the tax which
			 would be imposed under section 5701 of the Internal Revenue Code of 1986 on the
			 article if the article had been removed on such date, over
					(B)the prior tax (if
			 any) imposed under section 5701 of such Code on such article.
					(2)Liability for
			 tax and method of payment
					(A)Liability for
			 taxA person holding small cigars on the date of the enactment of
			 this Act to which any tax imposed by paragraph (1) applies shall be liable for
			 such tax.
					(B)Method of
			 paymentThe tax imposed by paragraph (1) shall be paid in such
			 manner as the Secretary of the Treasury shall prescribe by regulations.
					(C)Time for
			 paymentThe tax imposed by paragraph (1) shall be paid on or
			 before the date which 90 days after such date of enactment.
					(3)Articles in
			 foreign trade zonesNotwithstanding the Act of June 18, 1934
			 (commonly known as the Foreign Trade Zone Act, 48 Stat. 998, 19 U.S.C. 81a et
			 seq.) or any other provision of law, any article which is located in a foreign
			 trade zone on the date of the enactment of this Act, shall be subject to the
			 tax imposed by paragraph (1) if—
					(A)internal revenue
			 taxes have been determined, or customs duties liquidated, with respect to such
			 article before such date pursuant to a request made under the 1st proviso of
			 section 3(a) of such Act, or
					(B)such article is
			 held on such date under the supervision of an officer of the United States
			 Customs and Border Protection of the Department of Homeland Security pursuant
			 to the 2d proviso of such section 3(a).
					(4)Controlled
			 groupsRules similar to the rules of section 5061(e)(3) of such
			 Code shall apply for purposes of this subsection.
				(5)Other laws
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 5701 of such Code shall, insofar
			 as applicable and not inconsistent with the provisions of this subsection,
			 apply to the floor stocks taxes imposed by paragraph (1), to the same extent as
			 if such taxes were imposed by such section 5701. The Secretary of the Treasury
			 may treat any person who bore the ultimate burden of the tax imposed by
			 paragraph (1) as the person to whom a credit or refund under such provisions
			 may be allowed or made.
				(c)Effective
			 dateThe amendments made by this section shall apply to articles
			 removed (as defined in section 5702(j) of the Internal Revenue Code of 1986) on
			 and after the date of the enactment of this Act.
			
